The judgment of the court was pronounced by
Rost, J.
This is an action of slander. The slanderous words are alleged to be,c “ that the families of Martin and Lafrance are colored people.”
The defendant admits the words charged to have been uttered by him; and avers that he persists therein, because they were founded upon probable cause, and uttered without malice. There was judgment against him for $500, and he appealed.
It is not necessary to pass upon the bill of exceptions taken by his counsel to the opinion of the court rejecting evidence offered by him. That evidence is in the record, and we are of opinion that if admitted it would have been entitled to little weight, and could not have changed materially the aspect of the case.
On the merits, the evidence is conflicting; and on the principle that has uniformly guided our decisions in such cases, we cannot reverse the judgment. We think, however, that the-damages allowed are excessive, and that little more than nominal damages should have been given. The defendant did not originate the slander, and evidently acted without malice in repeating it. There is nothing in the record to show that the plaintiffs were in any manner injured by what he said.
It is therefore ordered, that the judgment in this case be amended, and that there be judgment in favor of the plaintiffs for fifty dollars damages, and the costs of the district court; those of this appeal to be paid by the plaintiffs and appellees.